         Case 2:19-cv-03584-GEKP Document 41 Filed 08/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAC-WEST DISTRIB. NV LLC,                    :
               Plaintiff                     :              CIVIL ACTION
                                             :
               v.                            :
                                             :
AFAB INDUS. SERV., INC, et al.,              :              No. 19-3584
                Defendants                   :

                                           ORDER

       AND NOW, this 4th day of August, 2020, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s First Amended Complaint and Motion to Consolidate and accompanying

Memorandum in Support (Doc. Nos. 14, 19), the Response in Opposition (Doc. No. 22), the Reply

in Support (Doc. No. 23), the Surreply in Opposition (Doc. No. 26), and oral argument held on

March 6, 2020, it is ORDERED that the Motion (Doc. No. 14) is DENIED for the reasons set

forth in the accompanying Memorandum. If they intend to do so, Defendants shall file a motion

to dismiss focused exclusively on meeting its burden for establishing the allegedly preclusive

effect of the settlement agreement between the parties or its Answer within 21 days of the date of

this Order.



                                                    BY THE COURT:

                                                    s/Gene E.K. Pratter
                                                    ____________________________________
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE
